Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment of , the following has occurred:
Claims 1, 11, and 17 have been amended
Claims 9-10 have been cancelled 
Claims 1-8 and 11-23 are pending
Response to Arguments
The previous rejection to the claims under 35 U.S.C. 112(b) has been overcome as per Applicant’s amended claims filed on 4/18/2022. 
With regards to the argument on Page 9 of the Remarks (Discussion of the Patentability of Independent Claim 1), the Applicant argues that claim 1 being amended to include the limitations of claim 10 puts independent claim 1 in position for allowance. 
Examiner agrees, since independent claim 1 was rewritten to include the limitations of claims 9 and specifically 10, it is therefore in position for allowance. 
Allowable Subject Matter
Claims 1-8 and 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to independent claim 1, the previously applied prior art to Woolworth in view of the DWSWA or Smith, as detailed on Page 8 and 9 of the remarks (Claim Rejections – 35 U.S.C. 103) relied on to reject independent claim 1 represent the closest prior arts of record to the claimed invention. Claim 1 has been amended to include the limitation, “wherein recovering heat from the first cooling process comprises using a first heat exchange fluid to recover heat from the first cooling process and the first heat exchange fluid conveys the heat recovered from the first cooling process to a reactor containing a second heat exchange fluid, using at least some of the heat as a heat source for the second melting process comprises using the second heat exchange fluid to convey at least some of the heat, which was recovered from the first cooling process, to the second melting process”. This limitation, in combination with the rest of the limitations of claim 1, is not disclosed in Woolworth modified by the DWSWA or Smith, nor does Examiner find any reason to further modify Woolworth to have this claimed feature. For this reason, claim 1 is allowed, with the dependent claims allowed by virtue of dependency. Moreover, Applicants arguments on Page 9 of the Remarks, (Discussion of the Patentability of Independent Claim 1) and (Discussion of the Patentability of the Dependent Claims), are persuasive.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762